            Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT

DAVERLYNN KINKEAD, SHIRLEY                      )
CAILLO, and CLAUDE MATHIEU,                     )
Individually and on behalf of others            )
similarly situated,
                                                )
                    Plaintiffs,                 )
vs.                                             )
                                                )     Case No.: 3:15-cv-01637(JAM)
HUMANA, INC., HUMANA AT HOME,                   )
INC., and SENIORBRIDGE FAMILY                   )
COMPANIES (CT), INC.                            )
                                                )
                    Defendants.                 )
                                                )


                   ORDER GRANTING FINAL APPROVAL OF
     CLASS AND COLLECTIVE ACTION SETTLEMENT, SERVICE PAYMENTS AND
           CLASS COUNSEL’S FEES AND COSTS AND FINAL JUDGMENT

          This matter was set for hearing pursuant to the Court’s Order Granting Preliminary

Approval of Class Action Settlement, Provisional Certification, and Approval of Notice entered

on April 9, 2021. 1 The Court conducted the Final Fairness Hearing on August 24, 2021, at which

time it considered Plaintiffs’ Motion for Certification of the Settlement Classes and Final Approval

of the Class and Collective Action Settlement and Motion for Final Approval of Service Payments

and Class Counsel’s Fees and Costs. The Court has considered all pleadings filed in support of

final approval of the Settlement, including supporting Declarations and oral arguments of counsel.

The Court now hereby finds and concludes as follows:

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

      1) Definitions. This Order incorporates by reference the definitions, terms and conditions of

          the Stipulation and Settlement Agreement (Doc. #424-4) (“Settlement Agreement”) which


1
    Doc. #426.
              Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 2 of 6




            are fully incorporated in and made part of this Final Judgment and shall have the same

            meaning as set forth therein.

       2) Jurisdiction. The Court has jurisdiction over the subject matter of the Settlement

            Agreement and all Parties in this Litigation.

       3) Settlement Approval. The Court hereby grants final approval of the Settlement Agreement

            and, pursuant to Fed. R. Civ. P. 23(e) and the Fair Labor Standards Act (FLSA), 29 U.S.C.

            § 201, et seq., finds that the settlement satisfies each of the final approval criteria in City

            of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), is in the best interest of the

            Settlement Classes, was the result of extensive arm’s length negotiations with the

            assistance of an experienced mediator, and is fair, reasonable and just. Accordingly, the

            Settlement Agreement is approved in all respects and shall be consummated in accordance

            with its terms and conditions. The Parties and the Claims Administrator are hereby directed

            to perform the terms of the Settlement Agreement.

       4) Class Certification. The Court confirms and finds that the Settlement Classes satisfy the

            requirements of Fed. R. Civ. P. 23, as found in the Court’s Preliminary Approval Order. 2

            Accordingly, the Court hereby grants final certification of the Settlement Classes as defined

            in the Preliminary Approval Order. 3

       5) Exclusion from the Settlement Classes. In accordance with Doc. #379, Molly Green

            timely requested exclusion from this Litigation. Accordingly, this Final Judgment shall

            not bind or affect Molly Green.

       6) Objections. No objections have been filed.




2
    Id. at 1–2.
3
    See id. at 1.

                                                      2
    Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 3 of 6




7) Class Notice. The Court finds that the court appointed Claims Administrator completed

   the delivery of the Notice packets according to the terms of the Settlement Agreement and

   the Preliminary Approval Order. The Court further finds that the Notice:

     A.     Constituted the best Notice practicable under the circumstances,

            including individual Notice to all class members who were

            identified on the class notice list;

     B.     Was reasonably calculated under the circumstances to apprise

            Settlement Class Members of: (I) their rights under the Settlement,

            including the right to object to any aspect of the proposed

            settlement and to be excluded from the settlement; (II) their right

            to appear at the Final Fairness Hearing; (III) The amount of

            attorneys’ fees, litigation expenses, administrative costs and

            service awards to certain Plaintiffs requested in the Settlement

            Agreement; (IV) the Released Claims and (V) the binding effect of

            the Court’s the Rulings, Orders and Judgment in this action on all

            persons who are not excluded from the Settlement Classes;

     C.     Was reasonable and constituted due, adequate and sufficient notice

            to all persons entitled to be provided with such notice;

     D.     Fully satisfied all the applicable requirements of Fed. R. Civ. P. 23,

            due process, and the Court’s Preliminary Approval Order;




                                              3
            Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 4 of 6




             E.      Fully satisfied the Federal and State official notification

                     requirements of the Class Action Fairness Act (CAFA), 28 U.S.C.

                     § 1715(b). 4

      8) Release. Defendants and the Released Persons are hereby released and forever discharged

           from any and all of the Released Claims by the Releasing Persons, as set forth in Section

           XII of the Settlement Agreement.

      9) Injunction Against Asserting Released Claims. All Settlement Class Members are hereby

           forever barred and enjoined from asserting, instituting or prosecuting, directly or indirectly,

           any of the Released Claims in any court or other forum against Defendants, regardless of

           whether or not such Settlement Class Member executed a claim form. All Settlement Class

           Members are bound by the Settlement Agreement and are hereby forever barred and

           enjoined from taking any action in violation of the Settlement Agreement.

      10) Service Payments. The Court finds the requested Service Payments to the Service

           Payment Recipients of Twenty Thousand Dollars ($20,000.00) for each of the named

           Plaintiffs Daverlynn Kinkead, Shirley Caillo and Claude Mathieu and Ten Thousand

           Dollars ($10,000.00) for each of the opt-ins who assisted with depositions and discovery

           Maxwell Antwi, Jeanne Keller, Joan Morant, and Ruth Ann Shaw, are fair and reasonable

           and are hereby approved.

      11) Final Effective Date. If, for any reason, the Final Effective Date does not occur, the

           Settlement Agreement shall be deemed null and void (except for any part that expressly

           survives termination) and the Settlement Agreement, this Order and any other Court Orders

           related to the Settlement shall not be used or admissible in any other proceedings with



4
    See Doc. #428 (Defendants’ Notice of Compliance with Class Action Fairness Act).

                                                         4
     Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 5 of 6




   respect to any issues therein and this litigation shall proceed as though the Settlement

   Agreement had not been executed and the Parties shall return to their respective positions

   prior to execution of the Settlement Agreement.

12) Allocation and Payment of Settlement Amounts. The Court finds that the proposed plan

    of allocation of the Net Settlement Fund is rationally related to the relative strengths and

    weaknesses of the respective claims asserted and is fair, reasonable and adequate. The

    Court approves the reallocation of the unclaimed Net Settlement Funds on a pro-rata basis

    to the Participating Settlement Class Members. The Claims Administrator is directed to

    distribute the Settlement Payments to the Participating Settlement Class Members or,

    where applicable, the Estate Representative of a deceased Settlement Class Member,

    within thirty (30) business days of the Final Effective Date.

13) Cy Pres. The parties are hereby directed to file a Motion for approval of Cy Pres recipient

    for the distribution of any monies remaining in the Reserve Fund (if any) no later than one

    hundred fifty (150) calendar days after mailing of the Settlement Payments.

14) Attorney Fee. Having considered the factors enumerated in Goldberger v. Integrated

    Resources, Inc., 209 F.3d 43, 50 (2d Cir. 2000), and having conducted a “cross-check” of

    Class Counsel’s requested fee award using the lodestar method, ibid., the Court hereby

    concludes that Class Counsel’s requested fee award of $5,666,666.67 is fair and

    reasonable and is therefore approved.

15) Costs and Expenses.        The Court hereby concludes that Class Counsel’s costs of

    $75,000.00 and the Claims Administrator’s costs of $50,000.00 are fair and reasonable

    and are hereby approved.




                                             5
     Case 3:15-cv-01637-JAM Document 432 Filed 08/26/21 Page 6 of 6




16) Payment of Class Counsels’ Attorney Fees, Costs and Expenses. The Claims

    Administrator shall pay Class Counsel’s fees and costs, as approved herein, in the form

    and manner provided in the Settlement Agreement.

17) Continuing Jurisdiction Without Affecting the Finality of this Final Judgment. The

   Court retains continuing jurisdiction over (a) implementation and administration of the

   Settlement Agreement, distribution of the Settlement Payments, Service Payments and

   Class Counsel’s Fees, Costs and Expenses until each and every act agreed to be performed

   pursuant to the Settlement Agreement has been performed and (b) over all Parties to this

   Litigation and the Settlement Class Members for the purpose of enforcing and

   administrating the Settlement Agreement.

18) Dismissal with Prejudice. The Court hereby dismisses this Litigation and all of the claims

   asserted herein against Defendants, with prejudice.

19) Final Judgment. The Court finds, for purposes of Fed. R. Civ. P. 54(b), that there is no

   just reason for delay and directs the Clerk to enter this Final Judgment pursuant to Fed. R.

   Civ. P. 58 forthwith. Neither appellate review, nor modification of the distribution of the

   Settlement Payments nor any action in regard to the award of Class Counsel’s Fees, Costs

   and Expenses shall affect the finality of any portion of this Judgment, nor delay the Final

   Effective Date of the Settlement Agreement and each shall be considered separate for the

   purpose of appellate review of this Order.

   It is so ordered.

   Dated at New Haven this 26th day of August 2021.

                                         /s/Jeffrey Alker Meyer
                                         Jeffrey Alker Meyer
                                         United States District Judge



                                            6
